Citation Nr: 0213911	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-07 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for disability pension benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May 1959 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran had active service from May 29, 1959, to April 
16, 1962, and did not serve in the Republic of Vietnam.


CONCLUSION OF LAW

The basic eligibility requirements for pension benefits have 
not been met.  38 U.S.C.A. §§ 101(29), 1521(a), (j) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.2, 3.3 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION


Basic eligibility for pension exists if a veteran served in 
the active military, naval or air service for 90 days or more 
during a period of war; served in the active military, naval 
or air service during a period of war and was discharged or 
released from such service for a disability adjudged service-
connected without presumptive provisions of law or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability; served in the 
active military, naval or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j)).  
38 C.F.R. § 3.3(a)(3).

The veteran had active service from May 1959 to April 1962.  
He had no service in the Republic of Vietnam.  The term 
period of war does not include the period from May 1959 to 
April 1962 with the exception of the period beginning 
February 28, 1961, in the case of a veteran who had service 
in the Republic of Vietnam on or after February 28, 1961.  
See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  

The veteran does not dispute the foregoing dates of service 
or that he had no service in the Republic of Vietnam.  He 
argues that his service during the Cold War period should be 
considered wartime service and should be sufficient to render 
him eligible for pension since servicemen who served during 
the Cold War were just as prepared to fight for their country 
as other soldiers during other periods.  The Board notes that 
the facts of this case are similar to those in Mason v. 
Principi, 16 Vet. App. 129 (2002).  In Mason, the appellant 
argued entitlement to benefits based on service during the 
Iranian hostage crisis.  The U. S. Court of Appeals for 
Veterans Claims (Court) found that Congress clearly defined 
"period of war," and that the Court had no authority to 
extend or expand that definition.  Therefore, the Court 
concluded that the veteran did not serve on active duty 
during a "period of war" and was not eligible for 
nonservice-connected pension benefits.  Additionally, the 
Court held that since the law and not the evidence was 
dispositive of the veteran's claim (see Sabonis v. Brown, 
6 Vet. App.  426, 430 (1994)), the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (see 
also regulations published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)), was not applicable to the 
appeal.  Mason at 132.  

The analysis in Mason, supra, is directly applicable to the 
facts at hand.  The Board appreciates the veteran's firm 
belief that he should be entitled to pension benefits based 
on his honorable service during the Cold War, but the 
applicable law and regulations provide otherwise.  The Board 
has no authority to act outside the constraints of the 
statutory and regulatory criteria governing pension 
eligibility.  Moreover, insofar as the instant claim fails as 
a matter of law, 
there is no need for any further evidentiary development.


ORDER

Eligibility for disability pension benefits is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

